                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     SHAWN KEVIN FROST,                                    Case No. 17-CV-07229-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                            ORDER GRANTING OPPORTUNITY
                                                                                               TO OBJECT TO MAGISTRATE
                                  14              v.                                           JUDGE’S RULINGS
                                  15     J. HALLOCK, et al.,                                   Re: Dkt. Nos. 1, 5
                                  16                     Defendants.

                                  17

                                  18           This action originally was assigned to Magistrate Judge Jacqueline Scott Corley. Plaintiff and

                                  19   some defendants consented to proceed before a magistrate judge. At least one defendant did not

                                  20   consent to proceed before a magistrate judge.

                                  21           This action was reassigned to the undersigned because a new Ninth Circuit case determined

                                  22   that all named parties, including unserved defendants, must consent before a magistrate judge has

                                  23   jurisdiction under 28 U.S.C. § 636(c)(1) to hear and decide a case. See Williams v. King, 875 F.3d

                                  24   500, 503 (9th Cir. 2017) (“Williams”) (magistrate judge lacked jurisdiction to dismiss case on initial

                                  25   review because unserved defendants had not consented to proceed before magistrate judge). Under the

                                  26   Williams rule, magistrate judges are unable to take dispositive action on a consent basis if they do not

                                  27   have the consent of unserved defendants. Magistrate judges can, however, submit proposed findings

                                  28                                                       1
                                       Case No. 17-CV-07229-LHK
                                       ORDER GRANTING OPPORTUNITY TO OBJECT TO MAGISTRATE JUDGE’S RULINGS
                                   1   of fact and recommendations for the disposition of many pretrial matters. See 28 U.S.C.

                                   2   § 636(b)(1)(A), (B). In a case in which full consent has not been obtained, and when a magistrate

                                   3   judge submits proposed findings of fact and recommendations for the disposition of a pretrial matter,

                                   4   the parties may serve and file written objections to the proposed findings of fact and recommendations.

                                   5   Id. at § 636(b)(1); see also Fed. R. Civ. P. 72. Usually such objections are due within fourteen days of

                                   6   the magistrate judge’s proposed findings of fact and recommendations. See Fed. R. Civ. P. 72(2), (b).

                                   7          Here, Magistrate Judge Corley found that plaintiff had stated a cognizable claim for violation

                                   8   of the Due Process Clause of the Fourteenth Amendment, but dismissed plaintiff’s First, Fifth, and

                                   9   Eighth Amendment claims. See Dkt. No. 5 (“Screening Order”) at 2. The parties then proceeded

                                  10   litigating the claim for violation of the Due Process Clause of the Fourteenth Amendment. Defendants

                                  11   filed two motions for summary judgment as to plaintiff’s claim for violation of the Due Process Clause

                                  12   of the Fourteenth Amendment. See Dkt. Nos. 35, 57. As the Court noted in its order deciding the
Northern District of California
 United States District Court




                                  13   motions for summary judgment, plaintiff’s claim for violation of the Due Process Clause of the

                                  14   Fourteenth Amendment was ripe for review.

                                  15          Under the circumstances, the preferable approach is to treat Magistrate Judge Corley’s

                                  16   Screening Order as proposed findings of fact and recommendations as to the First, Fifth, and Eighth

                                  17   Amendment claims, and to give the parties an opportunity to file any objections to those proposed

                                  18   findings of fact and recommendations. Accordingly, no later than thirty days from the date of this

                                  19   order, any party may serve and file written objections to Magistrate Judge Corley’s Screening Order.

                                  20   See generally Fed. R. Civ. P. 72(a) and (b). A party’s objections must consist of a single document of

                                  21   no more than 20 pages. A party may respond to another party’s objections by filing and serving a

                                  22   response within thirty days after being served with a copy of the objections. A party’s response to

                                  23   another party’s objections must consist of a single document of no more than 20 pages.

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 17-CV-07229-LHK
                                       ORDER GRANTING OPPORTUNITY TO OBJECT TO MAGISTRATE JUDGE’S RULINGS
                                   1            Once the court receives any objections and responses thereto, the court will “determine de

                                   2   novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

                                   3   72(b)(3).

                                   4   IT IS SO ORDERED.

                                   5   Dated:

                                   6                                                      ______________________________________
                                                                                          LUCY H. KOH
                                   7                                                      United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       3
                                       Case No. 17-CV-07229-LHK
                                       ORDER GRANTING OPPORTUNITY TO OBJECT TO MAGISTRATE JUDGE’S RULINGS
